Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
	Claims 7-15 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 12/09/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yoneyama et al. (US 20100329993 of record cited on IDS filed 06/19/2019), Iacucci et al. (Therapeutic Advances in Gastroenterology 2011 4(21): 129-143 of record cited on IDS filed 12/09/2020) and De Chambrun et al. (Nat Rev Gastroenteral Hepatol 2010 of record cited on IDS filed 12/09/2020).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are drawn to a method of treatment comprising detecting an endoscopic lesion in a human and administering locally in a submucosa of the endoscopic lesion a therapeutically effective amount of a siRNA comprising a structure wherein an RNA comprising a nucleotide sequence of SEQ ID No. 1 is hybridized to a complimentary sequence allowing the siRNA to suppress CHS15 gene expression, wherein mucosal healing of the endoscopic lesion is achieved, wherein the administration is conducted more than once, wherein the siRNA is administered using an endoscope in the submucosal in a colon or rectum of the subject.
Yoneyama et al. teach a siRNA identical to the claimed siRNA having SEQ ID No. 1 (see alignment below) and SEQ ID No. 1 in specification which lists a 27 nucleotide structure with an overhang described. Yoneyama et al teach in [0097] “Furthermore, the physiologically active substances of the present invention can be used in combination with pharmaceutically acceptable carriers.  Herein, the "pharmaceutically acceptable carriers" include, for example, vectors that are typically used as gene therapy vectors.”
; Application US/12666983
; GENERAL INFORMATION
;  APPLICANT: STELIC INSTITUTE OF REGENERATIVE MEDICINE
;  APPLICANT:STELIC INSTITUTE & CO.
;  APPLICANT:NIIGATA UNIVERSITY
;  TITLE OF INVENTION: METHOD OF FIXING AND EXPRESSING PHYSIOLOGICALLY ACTIVE SUBSTANCE
;  FILE REFERENCE: SHIM-031
;  CURRENT APPLICATION NUMBER: US/12/666,983
;  CURRENT FILING DATE: 2009-12-28
;  PRIOR APPLICATION NUMBER: JP 2007-171361
;  PRIOR FILING DATE: 2007-06-29
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 1
;  LENGTH: 27
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic oligonucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (26)..(27)
;  OTHER INFORMATION: overhang
US-12-666-983-1

  Query Match             100.0%;  Score 27;  DB 170;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 3          1 GGAGCAGAGCAAGAUGAAUACAAUCAG 27
                 |||||||||||||||||||||||||||
SEQ 1          1 GGAGCAGAGCAAGAUGAAUACAAUCAG 27

The siRNA is described as useful to treat certain diseases “[0104] The above-described "diseases" include those associated with mucosa (specifically, inflammatory bowel disease and Crohn's disease), fibrotic diseases, arthritis (osteoarthritis and rheumatoid arthritis), Alzheimer's disease, organ transplant toxicity and rejection, cachexia, allergy, cancer (for example, solid tumors/cancers including colon, breast, prostate, and brain, and malignant hematopoietic tumors including leukemia and lymphoma), tissue ulceration…; however, the diseases are not limited to the above examples, and include other diseases as long as the methods of the present invention are applicable to them.” [emphasis added].
 Yoneyama et al. demonstrates methods of administering the siRNA, in doses from 25 to 2500 nM, via endoscopic injection to the submucosal in the colon of a mouse (see 0108 and Examples 5-7).  Yoneyama et al. teach the murine model is a widely used model to demonstrate treatment effects for diseases such as Crohn’s disease ulcerative colitis (see Example 7) and teach the preferred subjects for treatment are humans (see 0105).  
Yoneyama et al. teach in [0030] “Endoscopic examination (of the esophagus, stomach, and small and large intestines) is routinely carried when diagnosing gastrointestinal diseases.  Thus, the present invention has the advantage in that physiologically active substances (for example, nucleic acids) can be injected (for treatment) at the same time as diagnosis” and therefore teach detecting tissue ulceration and treating said ulceration, or lesion, at the same time using the claimed siRNA.  
	Yoneyama et al. in Example 1 teach endoscopic delivery of the siRNA by injection of the mucous membrane after observation of the mucosa and teach administration of the siRNA more than in the colon comprising ulcerative colitis or lesions.  “[0108] DSS enteritis was induced by allowing 12-week-old male Wistar rats to freely drink water containing 3% dextran sulfate sodium (DSS) (molecular weight; 50,000) (Okayasu I, Hatakeyama S, Ohkusa T, Inagaki Y, Nakaya R. A novel method in the induction of reliable experimental acute and chronic ulcerative colitis in mice.  Gastroenterology 1990, 98: 694-702).  An ultrathin endoscope for humans was inserted into the large intestines of rats anesthetized with Nembutal on day 0 and 3 after the start of feeding with DSS water.  After observation of the mucosa, siRNA was injected into the submucous tissue at equally spaced four sites in the left colon.  The ultrathin endoscope used was a prototype model (outer diameter of the scope, 5.6 mm) having a working forceps channel (channel diameter, 2 mm) which had been developed as an upper gastrointestinal endoscope for humans by OLYMPUS.  Untreated rats were used as a control.” [emphasis added].  Based on the interpretation of the limitation “administering locally in a submucosa of the endoscopic lesion” as described above, Yoneyama et al. teach this limitation given the siRNA was injected in to the submucous tissue of the colon comprising the ulcerative colitis.
It was well known in the art that Crohn’s disease and ulcerative colitis are chronic inflammatory diseases of the gastrointestinal tract characterized by extensive ulcerative lesions as taught by Iacucci et al. (see 129).   Mucosal healing assessed by endoscopy is thought to be an important prognostic feature of the efficacy of treatment (see 129). Iacucci et al. discuss advances in endoscopic evaluation that offer more precise assessments of the mucosal lesions and healing in response to certain therapies (see 133-134).
De Chambrun et al. teach that in treatment for inflammatory diseases such as Crohn’s disease, mucosal healing is a relevant endpoint to assess which enables determination of a successful treatment (see page 24). De Chambrun et al. suggests endoscopy to select patients with mucosal lesions and treatment should be monitored at the endoscopic level to modify the course of treatment such as whether to increase dosages of a particular therapy (see page 26).
It would have been obvious to one of ordinary skill in the art to diagnose a subject with endoscopic lesions of chronic inflammatory disease given Yoneyama et al. demonstrates evaluating the tissue of a subject having ulcerative colitis before injection into said tissue and because De Chambrun et al. teach using endoscopy to select subjects with endoscopic lesions, it would have been obvious to one skilled in the art to detect an endoscopic lesion and treat using the methods of Yoneyama.   Because chronic inflammatory disease such as Crohn’s and Ulcerative Colitis are characterized by extensive ulcerative lesions, as taught by Iacucci et al., one would have clearly treated the submucosa surround and containing these lesions using the method taught by Yoneyama et al, particularly given De Chambrun et al. suggests endoscopy to select patients with mucosal lesions and treatment should be monitored at the endoscopic level to modify the course of treatment such as whether to increase dosages of a particular therapy   One would have expected to be capable of treating these endoscopic lesions given the success of the method taught by Yoneyama et al. in treating inflammatory diseases. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-15 are rejected under the judicially created doctrine of double patenting over claims 1-8 of Patent No. 10,689,650.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The claims are drawn to a method of treatment comprising detecting an endoscopic lesion in a human and administering locally in a submucosa of the endoscopic lesion a therapeutically effective amount of a siRNA comprising a structure wherein an RNA comprising a nucleotide sequence of SEQ ID No. 1 is hybridized to a complimentary sequence allowing the siRNA to suppress CHS15 gene expression, wherein mucosal healing of the endoscopic lesion is achieved, wherein the administration is conducted more than once, wherein the siRNA is administered using an endoscope in the submucosal in a colon or rectum of the subject.
Claims 1-8 of Patent No. 10,689,650 are drawn to a method of injecting a siRNA to a target site in the submucous tissue of an intestinal tract to treat an inflammatory bowel disease such as Crohn’s disease. The method of further suppressing expression of GALNac-4s-6ST gene is an inherent feature of the instant claims given the method steps are identical.
Patent ‘650 does not claim detecting an endoscopic lesion and administering into the endoscopic lesion however given Crohn’s disease and ulcerative colitis are chronic inflammatory diseases of the gastrointestinal tract characterized by extensive ulcerative lesions (see 129), mucosal healing assessed by endoscopy is thought to be an important prognostic feature of the efficacy of treatment (see 129) and advances in endoscopic evaluation that offer more precise assessments of the mucosal lesions and healing in response to certain therapies (see 133-134), as taught by Iacucci et al., it would have been obvious to detect an endoscopic lesion and treat in the methods of Patent ‘650. 
Further given De Chambrun et al. teach that in treatment for inflammatory diseases such as Crohn’s disease, mucosal healing is a relevant endpoint to assess which enables determination of a successful treatment (see page 24) and suggests endoscopy to select patients with mucosal lesions and treatment should be monitored at the endoscopic level to modify the course of treatment such as whether to increase dosages of a particular therapy (see page 26), it would have been obvious to detect an endoscopic lesion and treat in the methods of Patent ‘650. 
Thus the conflicting claims are not patentably distinct from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635